United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-3329
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                    Joseph Latham

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Ft. Dodge
                                  ____________

                              Submitted: May 31, 2016
                                Filed: July 28, 2016
                                   [Unpublished]
                                   ____________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

       Joseph Latham pled guilty to conspiracy to distribute methamphetamine,
possession with intent to distribute 50 or more grams of pure meth, and possession of
a firearm in furtherance of a drug-trafficking crime, in violation of 21 U.S.C. §§ 841
(a)(1), (b)(1)(A), 846, and 18 U.S.C. § 924 (c)(1)(A). He appeals the district court’s1
decision to run his sentence consecutive to an undischarged state sentence. Having
jurisdiction under 28 U.S.C. § 1291, this court affirms.

       In 2013 Latham was convicted of second-degree burglary and second-offense
domestic-abuse assault in Iowa. He received a 10-year suspended sentence and was
placed on probation for 5 years. His probation was revoked in June 2015. He
committed the offenses in this case between the fall of 2014 and April 2015, and was
indicted for them in May of 2015.

       The guidelines provide that Latham’s “sentence for the instant offense may be
imposed to run concurrently, partially concurrently, or consecutively to the prior
undischarged term of imprisonment to achieve a reasonable punishment for the instant
offense.” U.S.S.G. § 5G1.3 (d). Claiming procedural error, Latham asserts that the
sole basis for his consecutive sentence was the court’s belief that the state sentence
was not relevant conduct to the instant offense. Latham argues the district court did
not consider the factors in 18 U.S.C. §§ 3584 and 3553(a); the type and length of the
prior state sentence; the time served so far and likely to be served before release; and
other considerations in U.S.S.G. § 5G1.3 (d). See U.S.S.G. § 5G1.3(d), cmt. n. 4(A)
(2015) (listing factors to consider under subsection (d)).

       This court “review[s] a district court’s decision to impose a consecutive or
concurrent sentence for reasonableness.” United States v. Bryant, 606 F.3d 912, 920
(8th Cir. 2010). “[T]he district court must explain its reasoning for imposing a
concurrent or consecutive sentence.” United States v. McDonald, 521 F.3d 975, 980
(8th Cir. 2008). Section 3584(a) provides, “Multiple terms of imprisonment imposed
at different times run consecutively unless the court orders that the terms are to run


      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.

                                          -2-
concurrently.” Section 3584 (b) directs the court to consider “the factors set forth in
section 3553(a)” in imposing a concurrent or consecutive sentence.

      The district court decided to run the federal sentence consecutive to the state
sentence, noting that Latham’s prior convictions “don’t have anything to do with the
current charges.” This observation was not the only reason for the consecutive
sentence. The court had just finished discussing Latham’s lengthy history of drug and
alcohol abuse, the nature and circumstances of the offense, that he was not “being
prosecuted because he’s a drug addict,” but because “he was no small-time drug
dealer,” and had “added to the misery of the world by distributing pure
methamphetamine from California here.” The district court need not twice recite each
consideration under § 3553(a), both to justify a sentence and to make it consecutive.
See Bryant, 606 F.3d at 920 (“[T]here is no requirement that a district court provide
a separate statement of reasons because, unless it is a ‘doubtful case,’ a sentencing
court need not specifically explain its reasoning in the imposition of a consecutive
sentence.”). The district court’s thorough discussion of the § 3553(a) factors leaves
no doubt why it imposed a consecutive sentence.

      The judgment is affirmed.

                       ______________________________




                                         -3-